Hodges, Judge.
In Bishop v. Goins , 344 Ga. App. 174, 809 S.E.2d 280 (2017), we consolidated these cases and affirmed the judgments of the Superior Court of Jasper County awarding costs and attorney fees incurred during the appellate review of certain stalking protective orders. Our Supreme Court reversed our opinion in Bishop v. Goins , 305 Ga. 310, 824 S.E.2d 369 (2019), holding that such awards are not available. See OCGA § 16-5-94 (d). Therefore, we vacate our earlier opinion, adopt the opinion of the Supreme Court as our own, and reverse the judgments of the Superior Court of Jasper County.
Judgments reversed.
Rickman and Goss, JJ., concur.